Citation Nr: 0914938	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-30 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected lumbar strain, effective 
January 24, 2004, currently staged at 40 percent disabling 
from April 1, 2008.

2.  Entitlement to an initial rating in excess of 20 percent 
for right shoulder rotator cuff tendonitis and bursitis.

3.  Entitlement to an initial compensable rating for 
bilateral tinea pedis.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to January 
2004.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in San Juan, Puerto Rico.
			
In June 2008 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDINGS OF FACT

1.  Since April 1, 2008, the Veteran's lumbar strain has not 
been manifested by ankylosis.

2.  From October 16, 2005 to April 1, 2008, the Veteran's 
lumbar strain was manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.

3.  Prior to October 16, 2005, the Veteran's lumbar strain 
was not manifested by forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.


4.  The Veteran's right shoulder rotator cuff tendonitis and 
bursitis is not manifested by movement of the arm limited to 
midway between the side and shoulder.

5.  The Veteran's bilateral tinea pedis is not manifested by 
at least 5 but less than 20 percent of either the entire body 
or exposed areas affected, or by the use of intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  Since April 1, 2008, the criteria for a rating in excess 
of 40 percent for the Veteran's lumbar strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.45, 4.59, 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2009).  

2.  From October 16, 2005 to April 1, 2008, the criteria for 
a 20 percent disability rating, but no higher, for the 
Veteran's lumbar strain were met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2009).

3.  Prior to October 16, 2005, the criteria for a rating in 
excess of 10 percent for the Veteran's lumbar strain were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.45, 4.59, 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2009).  

4.  The criteria for an initial rating in excess of 20 
percent for the Veteran's right shoulder disability are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5019-5201 
(2009).

5.  The criteria for an initial compensable rating for the 
Veteran's bilateral tinea pedis are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7813-7806 (2009).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that the Veteran expressed 
her disagreement with the September 2004 decision that 
granted her service connection the conditions on appeal.  As 
such, the Veteran appealed the initial evaluation assigned 
and the severity of her disabilities is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Lumbar Strain
The Veteran currently seeks an increased rating for her back 
disability.  The Board notes that while the regulations 
pertaining to disabilities of the spine have changed several 
times, these changes are not applicable here as the Veteran's 
claim was filed in February 2004, subsequent to the most 
recent regulation change.  Thus, the regulation currently in 
effect, the General Rating Formula for Diseases and Injuries 
of the Spine, is the only applicable regulation. 

In the September 2004 rating decision that awarded the 
Veteran service connection for her lumbar strain, a 10 
percent rating was assigned.  Subsequently, in a December 
2008 rating decision, that evaluation was increased to 40 
percent, effective April 1, 2008, thereby creating two 
"stages" for the Veteran's rating.  As will be described in 
further detail below, while the Board does not find that a 
rating in excess of 40 percent is warranted from April 1, 
2008 on, it does find that the 10 percent rating assigned was 
not appropriate for the entire period of time prior to April 
1, 2008.  Essentially, this decision creates a third, or a 
"middle stage," for the Veteran's rating.

A.	Since April 1, 2008
As just noted, the Veteran has been assigned a 40 percent 
rating for her back disability since April 1, 2008.  On 
review of the evidence, the Board does not find that a rating 
in excess of 40 percent for this time period is warranted.  
The General Rating Formula for Diseases and Injuries of the 
Spine allows for ratings in excess of 40 percent where there 
is unfavorable ankylosis of the entire thoracolumbar spine, 
or unfavorable ankylosis of the entire spine.  For the 
reasons described below, the evidence does not support the 
existence of ankylosis.  

At a VA examination of April 2008, forward flexion was to 30 
degrees, extension was to 10 degrees, left and right lateral 
flexion were to 15 degrees, and left and right lateral 
rotation were to 15 degrees.  While clearly limited, these 
ranges of motion do not support the existence of ankylosis.  
Moreover, the examiner explicitly found there were no 
postural abnormalities or a fixed deformity, including 
ankylosis, associated with the Veteran's lumbar strain.  

The Board notes that the current regulations additionally 
allow for separate ratings for any neurological abnormalities 
associated with back disabilities.  Here, such a rating is 
not warranted.  The April 2008 examiner determined that 
sensation was intact, the Veteran's motor examination was 
normal, reflexes were normal and symmetrical, and the Veteran 
denied having any dizziness, numbness, or incontinence.  
Moreover, the examiner explicitly determined there were no 
neurological symptoms of the Veteran's back disability due to 
nerve root involvement.  

In addition, the current regulations also provide for a 
rating in excess of 40 percent where there are incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Incapacitating episodes require best 
rest prescribed by a physician and treatment by a physician.  
There is no evidence of this whatsoever in the claims file, 
nor does it appear the Veteran has ever alleged the existence 
of incapacitating episodes as defined by the rating schedule.  
Indeed, at the April 2008 VA examination the Veteran 
specifically denied having any incapacitating episodes.  

There is no medical evidence in the file subsequent to the 
April 2008 VA examination report.  Accordingly, the Veteran's 
claim for an increased rating for her lumbar strain must be 
denied.  In reaching these conclusions, the Board has 
considered all applicable statutory and regulatory provisions 
to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding 
functional impairment attributable to pain, particularly in 
light of the fact that the Veteran contends her disability is 
essentially manifested by pain.  While the April 2008 
examiner did specify the Veteran's functional loss due to 
pain, this additional limitation of motion does not 
approximate the level of disability that would be caused by 
ankylosis and additionally, the examiner determined there was 
no weakness or fatigue on repetitive motion.  For all of 
these reasons, the Board finds that the 40 percent rating 
assigned since April 1, 2008 adequately compensates the 
Veteran for the current level of disability resulting from 
her lumbar strain. 

B.	October 16, 2005 to April 1, 2008
As noted above, prior to April 1, 2008, the Veteran had been 
assigned a 10 percent rating for her lumbar strain.  The 
Board finds, however, that as of October 16, 2005, a 20 
percent rating was warranted.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a rating of 20 percent is warranted where forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees, where the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or where there is evidence of muscle spasm or 
guarding severe enough to result in an abnormal gait or an 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

Here, a VA examination report of October 16, 2005 reveals 
that flexion was to 40 degrees on this date.  As noted above, 
the current regulation provides that a 20 percent evaluation 
is warranted where "[f]orward flexion of the thoracolumbar 
spine [is] greater than 30 degrees but not greater than 60 
degrees."  38 C.F.R. §4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2007).  The October 
examination report constitutes the only flexion measurement 
in the relevant medical evidence.  As such, a 20 percent 
evaluation is justified for the Veteran's lumbar spine from 
October 16, 2005.

However, a rating in excess of 20 percent for this portion of 
the appeal period is not warranted.  The next higher rating 
applicable to the Veteran's back disability under the General 
Rating Formula for Diseases and Injuries of the Spine is a 
rating of 40 percent, warranted where forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  The Veteran clearly does not meet the 
flexion requirement for a 40 percent rating, and in addition 
to flexion, ranges of motion in extension and left and right 
lateral and rotational movement were obtained at the October 
2005 VA examination, and they do not support the existence of 
ankylosis.  At the October 2005 examination, extension was to 
20 degrees, left and right lateral flexion were to 20 
degrees, and left and right lateral rotation were to 20 
degrees.  

The Board notes that the current regulations additionally 
allow for separate ratings for any neurological abnormalities 
associated with spine disabilities.  Here, such a rating is 
not warranted.  The October 2005 examiner determined that 
while there was decreased pinprick sensation in the lower 
extremities, there was no specific dermatome.  The Veteran 
had no muscle atrophy, normal tone, and normal strength 
proximally and distally in both lower extremities.  Deep 
tendon reflexes were symmetrical in both lower extremities.  
The examiner made no neurological findings associated with 
the Veteran's lumbar strain.  

In addition, the current regulations also allow for a rating 
in excess of 20 percent where there are incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  Again, 
incapacitating episodes require best rest prescribed by a 
physician and treatment by a physician.  There is no evidence 
of this whatsoever in the claims file, nor does it appear the 
Veteran has ever alleged the existence of incapacitating 
episodes as defined by the rating schedule.  Indeed, at the 
October 2005 VA examination the Veteran specifically denied 
having any incapacitating episodes.  

The file contains no information sufficient for rating 
purposes aside from the October 2005 VA examination report 
for this portion of the appeal period.  Based on the evidence 
above, the Board finds that a rating of 20 percent, but no 
higher, is warranted for the Veteran's lumbar strain from 
October 16, 2005 to April 1, 2008.  In reaching this 
conclusion, the Board has considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the Veteran 
contends her disability is essentially manifested by pain.  
While the October 2005 examiner did specify the Veteran's 
functional loss due to pain, the examiner additionally 
determined that on repetitive motion, there was no additional 
functional loss due to fatigue, weakness, or incoordination.  
For all of these reasons, the Board finds that an increased 
rating of 20 percent, but no higher, is warranted for the 
level of disability resulting from the Veteran's lumbar 
strain for this portion of the appeal period. 

C.	Prior to October 16, 2005 
As noted above, prior to April 1, 2008 the Veteran was 
assigned a 10 percent evaluation for her lumbar strain.  
While the Board found that as of October 16, 2005 a 20 
percent evaluation was warranted for the Veteran's back 
disability as described above, the Board cannot find that a 
rating in excess of 10 percent is warranted prior to this 
date. 

Under the current version of the rating criteria, 20 percent 
evaluation is warranted where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, where the combined range of motion 
of 
the thoracolumbar spine not greater than 120 degrees, or 
where there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Prior to October 16, 2005, the Veteran's 
range of motion measurements do not support such a rating.  
At a VA examination of April 2004, flexion was to 85 degrees, 
extension was to 12 degrees, left and right lateral bending 
were to 25 degrees, and left and right lateral rotation were 
to 35 degrees.  This flexion measurement clearly does not 
meet the criteria for a higher rating, and the combined range 
of motion was 217 degrees.  Further, the examiner explicitly 
determined there were no spasms, no guarding, and no abnormal 
gait.

The Board notes that the current regulations additionally 
allow for separate ratings for any neurological abnormalities 
associated with spine disabilities.  Here, such a rating is 
not warranted.  The April 2004 examiner found that pinprick 
and light touch sensation were intact in the Veteran's 
bilateral lower extremities, there was no muscle atrophy, 
muscle strength was normal, and that while the Achilles 
reflexes were absent, deep tendon reflexes  in the knee were 
normal.  The examiner attributed the Veteran's absence of 
Achilles reflexes to her diabetes.  The Veteran denied having 
dizziness, numbness, weakness, bladder complaints, bowel 
complaints, or other genitourinary complaints.

In addition, the current regulations also allow for a rating 
in excess of 10 percent where there are incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  Again, 
incapacitating episodes require best rest prescribed by a 
physician and treatment by a physician.  There is no evidence 
of this whatsoever in the claims file, nor does it appear the 
Veteran has ever alleged the existence of incapacitating 
episodes as defined by the rating schedule.  

The file contains no information sufficient for rating 
purposes aside from the April 2004 VA examination report for 
this portion of the appeal period.  Based on the evidence 
above, a rating in excess of 10 percent prior to October 16, 
2005 is not warranted under the General Rating Formula for 
Diseases and Injuries of the Spine.  In reaching this 
conclusion, the Board has considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the Veteran 
contends her disability is essentially manifested by pain.  
However, the April 2004 examiner determined there was no 
additional limitation of motion due to pain, fatigue, 
weakness, or a lack of endurance following repetitive use.  
For all of these reasons, the Board finds that a rating 
higher than 10 percent is not warranted for the level of 
disability resulting from the Veteran's lumbar strain for 
this portion of the appeal period. 

Right Shoulder
The Veteran seeks an increased rating for his right shoulder 
rotator cuff tendonitis and bursitis.  As noted above, the 
Veteran was awarded service connection for this disability in 
a September 2004 rating decision.  At that time, he was 
assigned a 10 percent evaluation.  Subsequently, in a June 
2007 rating decision, the evaluation was increased to 20 
percent, effective from the day after the Veteran's 
separation from service.

The Veteran's right shoulder disability has been assigned a 
20 percent rating under DC 5019, the code for bursitis, which 
rates under DC 5003, the code for degenerative arthritis.  DC 
5003 does not allow for a rating higher than 10 percent 
unless two or more joints or joint groups are involved, 
but does provide for ratings based on limitation of motion.  
The applicable diagnostic code in this regard is DC 5201 for 
limitation of motion of the arm.

At the outset, it is noted in the medical evidence, including 
the April 2004 VA examination for example, that the Veteran 
is right-hand dominant, and thus the criteria pertinent to 
the "major" extremity are for consideration in the analyses 
that follow.

Diagnostic code 5201 provides a 30 percent rating where 
movement of the arm is limited to midway between the side and 
shoulder level, or 45 degrees of flexion or abduction.  See 
38 C.F.R. § 4.71, Plate II (2009).  The medical record does 
not support this rating.  At a VA examination of April 2008, 
flexion was to 80 degrees, and abduction was to 70 degrees.  
At a VA examination of October 2005, flexion was to 100 
degrees, abduction was to 90 degrees.  At a VA examination of 
April 2004, flexion was to 170 degrees, and abduction was to 
170 degrees.  The VA treatment notes of record also do not 
support a rating in excess of 20 percent.  For example, in a 
March 2007 VA note, flexion was to 160 degrees and abduction 
was to 95 degrees.  In January 2006, it was found that the 
right shoulder motion was "WNL [within normal limits]," 
except for abduction, which was to 85 degrees.  In a June 
2004 treatment note, flexion was to 110 degrees and abduction 
was to 100 degrees.  In January 2004, the Veteran had a 
"full" active range of motion.  In December 2003, flexion 
was to 120 degrees and abduction was to 130 degrees.  In 
October 2003, September 2003, and August 2003, the Veteran's 
range of motion was "full" with pain.  Based on these 
numbers, the evidence does not support a rating in excess of 
20 percent due to limitation of motion of the arm. 

The Board additionally finds the Veteran is not entitled to 
an increased rating under any of the other diagnostic codes 
pertinent to the shoulder and arm.  Taking the remaining 
codes in numerical order, DC 5200, the code for ankylosis of 
the scapulohumeral articulation, has not been raised by the 
medical evidence and is not supported by the ranges of motion 
described above.  Moreover, the April 2008 and October 2005 
VA examiners each explicitly found there was no ankylosis 
associated with the Veteran's right shoulder disability.  DC 
5202, provides 30 percent evaluations for impairment of the 
humerus where there is recurrent dislocation of or at the 
scapulohumeral joint, or where there is malunion of the 
scapulohumeral joint with marked deformity.  This has also 
not been raised by the medical evidence.  At the April 2008 
examination the Veteran denied having any dislocation.  X-
rays taken April 2004 revealed no evidence of dislocation or 
malunion, nor did an MRI study of June 2004.  Diagnostic Code 
5203 is not applicable because 20 percent is the maximum 
rating allowed under this code.  

For all of these reasons, a rating in excess of 20 percent 
for the Veteran's shoulder is not justified.  In reaching 
this conclusion, the Board has considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the appellant contends her disability is essentially 
manifested by pain.  While positive DeLuca findings have been 
made by each VA examiner, the record, including the June 2007 
rating decision for example, indicates that the current 
rating has been specifically assigned due to the Veteran's 
pain.  This is confirmed by the fact that the majority of the 
range of motion measurements listed above do not meet the 
criteria for the 20 percent rating the Veteran is currently 
assigned.  As such, the Board finds the current 20 percent 
evaluation adequately compensates the Veteran for the level 
of impairment caused by her right shoulder disability.

Bilateral Tinea Pedis
The Veteran seeks an increased rating for her bilateral tinea 
pedis.  Throughout the course of this appeal, the Veteran has 
been assigned a noncompensable evaluation for this 
disability.

The Veteran's tinea pedis has been evaluated under DC 7813, 
the code for dermatophytosis.  Diagnostic Code 7813 is to be 
rated as disfigurement of the head, face or neck, scars, or 
dermatitis or eczema (DC 7806), depending on the predominant 
disability.  Here, the Board finds that the diagnostic codes 
pertaining to the head, face, and neck, and the scar codes do 
not adequately address the Veteran's symptoms of redness, 
scaliness, itchiness, and burning.  Therefore, the provisions 
of DC 7806 for dermatitis or eczema apply.  

Under DC 7806,  a 10 percent rating will be assigned where at 
least 5 percent, but less than 20 percent of the entire body 
or at least 5 percent, but less than 20 percent of exposed 
areas are affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  The evidence here does not support 
such a rating.  The April 2008 and October 2005 VA examiners 
each determined that 4 percent of the Veteran's entire skin 
is affected.  As for treatment of the condition, while the 
April 2008 examiner indicated that corticosteroids are used 
to treat the tinea pedis, the treatment is not systemic as 
the examiner explicitly stated that the treatment was 
topical.  The October 2005 and April 2004 VA examiners each 
similarly noted the use of only topical creams to treat the 
condition.
The VA treatment notes of record do not contain information 
sufficient for a compensable rating.  As such, the Board 
finds that the noncompensable rating currently assigned 
adequately compensates the Veteran for the level of 
disability caused by her bilateral tinea pedis.


Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letters from the RO dated 
in February 2004 provided the Veteran with an explanation of 
the type of evidence necessary to substantiate her claims, as 
well as an explanation of what evidence was to be provided by 
her and what evidence the VA would attempt to obtain on her 
behalf.  Additionally, letters of March 2006 and February 
2008 provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
her claims be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of her claims.  However, after she 
was provided the letters she was given a full opportunity to 
submit evidence, and her claims were subsequently 
readjudicated.  She has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Her 
post service treatment records have been obtained.  She was 
afforded the opportunity for a personal hearing. She has been 
given a number of VA examinations.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  


ORDER

Since April 1, 2008, an evaluation in excess of 40 percent 
for the Veteran's lumbar strain is denied.

From October 16, 2005 to April 1, 2008, a disability rating 
of 20 percent, but no higher, for the Veteran's lumbar strain 
is granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.

Prior to October 16, 2005, an evaluation in excess of 10 
percent for the Veteran's lumbar strain is denied.

An initial increased disability rating in excess of 20 
percent for the Veteran's right shoulder rotator cuff 
tendonitis and bursitis is denied.

An initial compensable disability rating for the Veteran's 
bilateral tinea pedis is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


